Citation Nr: 1520628	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether a timely substantive appeal was filed to a May 2008 rating decision that denied service connection for a left knee disorder, hypertension, and posttraumatic stress disorder (PTSD), and assigned initial disability ratings for sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and a left leg disability.

2.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected sleep apnea, in excess of 0 percent for the period from August 1, 2007 to November 17, 2009, and in excess of 50 percent from November 17, 2009.

3.  Entitlement to a higher initial disability rating (or evaluation) for the service-connected allergic rhinitis and sinusitis, in excess of 0 percent for the period from August 1, 2007 to January 7, 2010, and in excess of 10 percent from January 7, 2010.

4.  Whether the Veteran is competent to manage the disbursement of VA benefits.


REPRESENTATION

Veteran represented by:	Hugh K. Nisbet, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1984 to July 2007.

This appeal derived from a claim for service connection for PTSD and a downstream element of a claim for service connection for sleep apnea and allergic rhinitis and sinusitis that was received by VA in November 2007.  This appeal comes to the Board of Veterans' Appeals (Board) from May 2008, March 2010, May 2011, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The May 2008 rating decision, in pertinent part, granted service connection for sleep apnea and allergic rhinitis/sinusitis and assigned noncompensable disability ratings, and denied service connection for PTSD.  The disability ratings were all made effective August 1, 2007 (the day after the Veteran's separation from active service).  The Veteran entered a notice of disagreement with the initial disability ratings assigned.    

The March 2010 rating decision, in pertinent part, continued the denial of service connection for PTSD and assigned a 50 percent disability rating for sleep apnea from November 17, 2009 and a 10 percent rating for allergic rhinitis and sinusitis from January 7, 2010, creating "staged" initial ratings for different periods.  The May 2011 rating decision granted service connection for PTSD with major depressive disorder (the Veteran has previously only been service connected for major depressive disorder pursuant to a May 2009 rating decision).  The January 2015 rating decision found that the Veteran is not competent to handle the disbursement of VA benefits.

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  In December 2012, the Board previously adjudicated, and denied, the Veteran's appeal that a timely substantive appeal was filed following the May 2008 rating decision.  The Board also found that, at the June 2012 Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal of the issues of a initial disability rating in excess of 20 percent for herniated nucleus pulposus L4-5 (lumbar spine disability) and a disability rating in excess of 10 percent for herniated intervertebral disc of the cervical spine with radiculopathy (cervical spine disability), and dismissed these issues for lack of jurisdiction. 

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the issue of whether a timely substantive appeal was filed following the May 2008 rating decision.  The Veteran explicitly abandoned the appeal with regard to the issue of higher initial disability ratings for the lumbar and cervical spine disabilities.  The Court held that the Board had provided inadequate reasons and bases for its decision denying equitable tolling of the time period for filing a substantive appeal following the issuance of the May 5, 2009 statement of the case because the Board did not address whether a February 2009 VA examination report or October 2010 Social Security Administration (SSA) disability records demonstrated that the Veteran's service-connected PTSD with major depressive disorder caused psychiatric impairment sufficient to warrant equitable tolling.       

In May 2014, the Veteran underwent a review VA examination to assist in determining the current severity of the service-connected PTSD with major depressive disorder.  A May 2014 rating decision, in pertinent part, (1) granted an increased (maximum) schedular disability rating of 100 percent for the service-connected PTSD with major depressive disorder, effective May 28, 2014 (the day of the review VA examination), (2) continued entitlement to special monthly compensation at the statutory housebound rate, and (3) discontinued the total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In a June 2014 "notice of disagreement" (on VA Form 21-0958), the Veteran, in pertinent part, expressed disagreement with the "100 [percent] PTSD" and "accute [sic] depression" rating, including entitlement to an "extraschedular" rating and "rating unemployability."  The Board finds that, despite the purported June 2014 notice of disagreement, the issues of an extraschedular rating for PTSD with major depressive disorder and entitlement to a TDIU have been rendered moot by the grant of a 100 percent schedular rating, so are not in appellate status.  

Initially, the Board finds that the Veteran has not expressed disagreement with the effective date (May 28, 2014) assigned for the grant of the 100 percent disability rating for PTSD with major depressive disorder.  Next, the Veteran was in receipt of a TDIU (granted in an April 2011 rating decision) from October 21, 2010 (the day after the Veteran's last day of work) to May 28, 2014.  The Veteran has not expressed disagreement with the effective date assigned for the grant of the TDIU and the evidence of record further indicates that the Veteran was working prior to October 21, 2010.

To the extent that the Veteran is expressing disagreement with the discontinuance of the TDIU, assignment of a total schedular rating does not automatically in all cases render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the Court that, under the unique facts of that case, special monthly compensation was available where a veteran had been granted TDIU based on a "less than total" 70 percent rating for only one disability, and had subsequently obtained service connection for multiple orthopedic disabilities that combined to 60 percent.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.   

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).

In this case, for the period from May 28, 2014 (the date that the TDIU was discontinued), the Veteran is in receipt of a 100 percent schedular rating for PTSD with major depressive disorder.  Further, the Veteran is also service connected, in pertinent part, for sleep apnea, rated as 50 percent disabling; a lumbar spine disability, rated as 20 percent disabling; and a cervical spine disability, tinnitus, allergic rhinitis and sinusitis, and right lower extremity radiculopathy, all rated as 10 percent disabling, which combine to 70 percent for the period from May 28, 2014.  38 C.F.R. § 4.25 (2014).  Thus, the Veteran is already entitled to, and in receipt of, a 100 percent schedular disability rating and special monthly compensation at the housebound rate, which recognizes both the 100 percent disability rating for one disability and combination of other disabilities to at least 60 percent.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).    

It follows that, as the reasoning of Bradley is that TDIU must still be considered even if a veteran has already been awarded a separate 100 percent rating for a disability, in order to potentially make the veteran eligible for special monthly compensation, and as the Veteran in this appeal is already eligible for, an in receipt of, special monthly compensation based on the 100 percent rating for PTSD and separate disability ratings in excess of 60 percent for his remaining service-connected disabilities, consideration of TDIU no longer serves any useful purpose.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the issue, to the extent that the Veteran has expressed disagreement with the discontinuance of a TDIU from May 28, 2014, is moot.  38 U.S.C.A. § 7104 (West 2014) (no question of law or fact remaining for the Board to decide).    

Further, to the extent the Veteran has requested an "extraschedular" rating for PTSD with major depressive disorder, the assignment of a 100 percent rating represents a maximum benefit based on the disability ratings schedular.   See 38 U.S.C.A. §1155 (West 2014).  An extraschedular rating under 38 C.F.R.		 § 3.321(b) cannot result in a greater benefit than the 100 percent schedular rating; therefore, any consideration of this theory of entitlement is moot.  38 U.S.C.A. 
§ 7104.  For the reasons discussed, the Board finds that the June 2014 letter was not a valid notice of disagreement with respect the 100 percent disability rating granted for PTSD or the discontinuance of the TDIU; therefore, these questions are not in appellate status before the Board and will not be further discussed. 

VA treatment records dated from July 2013 to May 2014 have been associated with the claims file.  While the most recent statement of the case does not include review of this evidence, this evidence does not relate to the issues of higher initial ratings for sleep apnea and sinusitis; therefore, this evidence is of no probative value with regard to the issues decided herein and the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

The issue of entitlement to dependency benefits has been raised by the record, but has not been adjudicated by the AOJ.  See November 2014 request for approval of school attendance (VA Form 21-674).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of whether the Veteran is competent to manage the disbursement of VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On May 12, 2008, the RO issued a rating decision that denied claims of service connection for a left knee disorder, hypertension, and PTSD, and granted service connection and assigned initial disability ratings for sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and a left leg disability.
 
2.  In May 2008, the Veteran filed a timely notice of disagreement with the May 2008 rating decision.
 
3. On May 5, 2009 a statement of the case was sent to the Veteran that addressed, in pertinent part, the issues of service connection for a left knee disorder, hypertension, and PTSD, and the initial disability ratings assigned for the service-connected sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and left leg disability.
 
4.  A substantive appeal was not received within 60 days from the May 5, 2009 mailing of statement of the case or within one year from the May 12, 2008 mailing of notification of the rating decision.

5.  Extraordinary circumstances prevented the Veteran from filing a timely substantive appeal with respect to the issues of service connection for PTSD and higher initial ratings for sleep apnea and sinusitis.

6.  For the initial rating period from August 1, 2007 to November 17, 2009, the Veteran's sleep apnea was manifested by persistent daytime hypersomnolence.

7.  For the initial rating period from August 1, 2007 to November 17, 2009, the Veteran's sleep apnea did not require the use of a CPAP device or manifest symptoms of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy.

8.  For the initial rating period from November 17, 2009, the Veteran's sleep apnea has been manifested by use of a CPAP device.

9.  For the initial rating period from November 17, 2009, the Veteran's sleep apnea has not been manifested by symptoms of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy.

10.  For the entire initial rating period from August 1, 2007, the Veteran's allergic rhinitis and sinusitis have been manifested by three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.   

11.  For the entire initial rating period from August 1, 2007, the Veteran's allergic rhinitis and sinusitis have not been manifested by more than six non-incapacitating episodes per year manifested by headaches, pain, and purulent discharge, three or more incapacitating episodes per year requiring prolonged antibiotic treatment, radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  


CONCLUSIONS OF LAW

1.  The Veteran's mental incapacity due to his service-connected PTSD with major depressive disorder meets the criteria for equitable tolling of the 60-day period following the issuance of the May 2009 statement of the case to file an appeal of the May 2008 rating decision; therefore, the September and November 2009 substantive appeal with respect to the issues of service connection for PTSD and higher initial disability ratings for sleep apnea and sinusitis was timely.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101(d), 20.302(b) (2014); Hunt v. Nicholson, 20 Vet. App. 519 (2006); Barrett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004).

2.  Resolving reasonable doubt in favor of the Veteran, for the rating period from August 1, 2007 to November 17, 2009, the criteria for an initial disability rating of 30 percent, but no higher, for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6847 (2014).

3.  For the rating period from November 17, 2009, the criteria for an initial disability rating in excess of 50 percent for sleep apnea have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6847 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent, but no higher, for sinusitis and allergic rhinitis have been met for the entire initial rating period from August 1, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

With respect to the issue of whether a timely substantive appeal was filed following the May 2008 rating decision, this issue does not involve the substantiation of the underlying claims, but rather involves the procedures for appealing a decision.  As such, further assistance with respect to the issue of whether a timely appeal was filed would not assist the Veteran; therefore, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   

With respect to the issues of higher initial ratings for sleep apnea and allergic rhinitis/sinusitis, in this case, notice was provided to the Veteran in November 2007 prior to the initial adjudication of the claims in May 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, these issues come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. §5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.    

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, U.S. Air Force (USAF) outpatient treatment records, SSA records, VA examination reports, a copy of the May 2010 decision review officer (DRO) hearing transcript, a copy of the June 2012 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2009, March 2009, and February 2010.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran testified at a hearing before the Board in June 2012 before the undersigned Veterans Law Judge with respect to the issue of whether a timely substantive appeal was filed following the May 2008 rating decision.  A transcript of the hearing is of record.  The Veteran did not request a hearing with respect to the issues of higher initial disability ratings for sleep apnea and allergic rhinitis/sinusitis.  See September and November 2009 substantive appeals (in lieu of a VA Form 9).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the June 2012 Board hearing, the Veterans Law Judge fulfilled these duties.  The Veterans Law Judge identified the issue on appeal as timeliness of a substantive appeal, and specifically asked questions to help direct the Veteran's testimony to more adequately portray the Veteran's assertions in this case.  In order to assist the Veteran, the Veterans Law Judge specifically recapped the procedural posture of the case (pages 6-7), specifically referenced evidence (the Veteran's "binder") submitted by the Veteran (page 3), and invited the Veteran to comment in specific detail concerning the two pieces of RO correspondence that the Veteran felt was pertinent to the issue on appeal.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).    As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

Moreover, the record reflects in-depth understanding of procedural filing requirements as well as the requirements for equitable tolling of a substantive appeal, to such an extent there can be no prejudice.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Timeliness of Substantive Appeal

A May 2008 rating decision issued on May 12, 2008, in pertinent part, denied claims for service connection for a left knee disorder, hypertension, and posttraumatic stress disorder (PTSD), and assigned initial disability ratings for sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and a left leg disability.  In May 2008, the Veteran filed a timely notice of disagreement with the May 2008 rating decision.  On May 5, 2009, the RO issued a statement of the case to the Veteran addressing, in pertinent part, the issues of service connection for a left knee disorder, hypertension, and PTSD, and the initial disability ratings assigned for service-connected sinusitis, pituitary microadenoma, sleep apnea, onychomycosis, bilateral hearing loss, and a left leg disability.  

In correspondence dated September 11, 2009, and received on September 14, 2009, the Veteran indicated that he was disagreeing with some actions taken in the May 2009 statement of the case, specifically, the denial of service connection for PTSD and the noncompensable disability rating assigned for the service-connected sleep apnea.  In correspondence dated November 12, 2009, the Veteran again expressed disagreement with the denial of service connection for PTSD, the noncompensable initial disability rating assigned for the service-connected sleep apnea, and the noncompensable initial disability rating assigned for the service-connected sinusitis.  

In correspondence dated November 13, 2009, the RO essentially informed the Veteran that his September 2009 letter was not timely received and could not act as a substantive appeal to the May 2008 rating decision.  In a letter from the RO dated and mailed on November 13, 2009 and in a letter dated February 19, 2010, the Veteran was also informed that the issue was timeliness of the substantive appeal.

When a statement of the case is issued, a veteran and the representative will also be furnished: information on the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9 (Appeal to the Board).  38 C.F.R. § 19.30(b) (2014).  In this case, the May 5, 2009 cover letter to the May 2009 statement of the case included the requisite information, and a VA Form 9 was listed as an enclosure.  The letter told the Veteran that he must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  The letter also informed the Veteran that an extension could be requested within the 60 days for more time to file an appeal.  Proper completion and filing of a substantive appeal are the last actions that a veteran needs to take to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202.

While the Veteran did file a timely notice of disagreement in connection with the May 2008 rating decision, the undisputed facts in this case demonstrate that he did not file a timely substantive appeal, that is, he did not communicate a desire to perfect appellate review, within either (i) 60 days of the May 2009 statement of the case or within (ii) one year of being notified of the RO's original determination related to this claim (on May 12, 2008).  However, the deadline for filing a substantive appeal may be (1) extended for good cause if the claimant files a request in writing during the appeal period, 38 C.F.R. § 20.303 (2014), (2) waived explicitly or implicitly by the Board, see Percy v. Shinseki, 23 Vet. App. 37, 46 (2009), or (3) equitably tolled, Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  

"As a general matter, equitable tolling pauses the running of, or 'tolls,' a statute of limitations when a litigant has pursued his [or her] rights diligently but some extraordinary circumstance prevents him from bringing a timely action."  Lozano v. Montoya Alvarez, 134 S. Ct. 1224, 1231-32 (2014).  Under the "stop-the-clock" approach adopted by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Checo v. Shinseki, 748 F.3d 1373, 1379-80 (Fed. Cir. 2014), a filing period may be tolled when an obstacle to timely filing arises, and it begins to run again when that obstacle is removed.  Thus, the relevant period for the equitable tolling analysis is the time during which the obstacle to timely filing exists.  See id. (examining the period where the veteran was homeless and purportedly unable to timely file a Notice of Appeal).  

Equitable tolling is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met: (1) the extraordinary circumstance must be beyond the claimant's control, (2) the claimant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the claimant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.; see also Checo v. Shinseki, 26 Vet. App. 130 (2013).  In Hunt v. Nicholson, 20 Vet. App. 519 (2006), the Court, citing Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), extended the doctrine of equitable tolling to the 60-day time limit prescribed by 38 U.S.C.A. § 7105(d) for the filing of a substantive appeal to the Board noting that "allowing equitable tolling of the deadline for filing the Substantive Appeal is in keeping with the Court's recognition of the nonadversarial, uniquely pro-veteran claims process within VA."

To obtain the benefit of equitable tolling where the obstacle to timely filing is a mental disorder, the claimant must show that the mental disorder rendered him or her either incapable of rational thought or deliberate decision-making, incapable of handling his or her own affairs, or unable to function in society.  Barrett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004); Claiborne v. Nicholson, 19 Vet.App. 181, 185 (2005); see also Dixon v. Shinseki, 741 F.3d 1367, 1376 (Fed. Cir. 2014) (acknowledging that "[m]any veterans seeking equitable tolling suffer from very significant psychiatric and physical disabilities").

The Veteran asserts that he was confused by VA correspondence.  He also asserted in March 2010 correspondence and at the June 2012 Board hearing that there were "administrative errors" or at least "administrative misunderstanding" committed by VA personnel.  The Veteran has written and testified that, while he did receive the May 5, 2009 letter, two days later he received another letter (a cover letter and May 2009 rating decision addressing other issues), which led to his confusion.  The Veteran testified that he has consistently responded to VA in a timely manner, which will be reflected by the record, so this untimely response is indicative of the belief that he had one year from the May 7, 2009 letter to enter a timely substantive appeal.  See Board hearing transcript pgs. 14, 23-24.

The Veteran contends that the May 7, 2009 letter, which notified him that he had one year to appeal the May 2009 rating decision, resulted in his belief that he still had another year to appeal the other issues deriving from the May 2008 rating decision.  The Veteran contends that the close proximity of the letters, both of which refer to a May 2008 notice of disagreement, and the language in the May 2009 letter advising that he had one year to appeal, created reasonable doubt as to how long he had to submit a substantive appeal to the May 2008 rating decision (the Veteran thought he had one year from the May 7, 2009 letter).

In this case, there is evidence weighing both for and against whether extraordinary circumstances were present so as to justify equitably tolling the filing period following the issuance of the May 2009 statement of the case.  The evidence weighing against equitably tolling the filing period includes a February 2011 VA mental disorders examination report and the Veteran's testimony at the June 2012 Board hearing.  

The February 2011 VA examination report notes that the Veteran had clear speech and average intelligence.  While some inability to stay on track was noted, the February 2011 VA examiner noted that the Veteran's judgment was such that he understood the outcome of his behavior.  While the Veteran's recent memory was moderately impaired, his remote memory was only mildly impaired and his immediate memory was normal.  Significantly, the Veteran was noted to be able to know the amount of his monthly payments and was able to prudently handle payments.  The Board notes that, at the June 2012 Board hearing, the Veteran presented a very detailed and coherent presentation of his case.  Materials and documents were organized and tabbed for review, including a binder with a detailed timeline.

The evidence weighing in favor of equitably tolling the filing period includes  February 2009 and February 2010 VA examination reports and October 2010 SSA disability records, which note that the Veteran had memory loss, difficulty concentrating, impaired thought processes, difficulty being punctual and performing activities within a schedule, inability to interact with others without interference from psychological symptoms, and limited ability to understand, remember, and carry out detailed instructions.  The February 2010 VA examination report notes moderate concentration difficulties and that, while the Veteran somewhat understood the outcome of behavior, it appeared his overall judgment may be impaired.  The VA examiner noted that the Veteran seemed unable to think clearly or understand consequences of not seeking necessary mental health treatment.  The October 2010 SSA psychiatric assessment report covers the period from August 2007 to October 2010.  These records, contemporaneous to the appeal period, reflect the Veteran's psychiatric impairment during the appeal period; therefore, the Board accords them great probative weight.   

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, at the time the May 2009 statement of the case was issued, the weight of the evidence is at least in equipoise as to whether the Veteran was incapable of deliberate decision-making as a result of his service-connected acquired psychiatric disabilities; therefore, the Board finds that extraordinary circumstances were present so as to justify tolling the filing period.  The evidence of record is at least in equipoise on the question of whether the Veteran's acquired psychiatric disorders resulted in his failure to make a timely filing; therefore, the Board finds that the facts in this case warrant equitable tolling of the statutory timeframe due to mental illness.  Barrnett v. Principi, 363 F.3d 1316 (holding that in certain circumstances mental illness may justify equitable tolling).  

Even considering the submissions of substantive appeals as timely due to equitable tolling of the period in which to file a substantive appeal, in the correspondence received in September and November 2009, the Veteran only expressed disagreement with the denial of service connection for PTSD, the noncompensable initial disability rating assigned for the service-connected sleep apnea, and the noncompensable initial disability rating assigned for sinusitis.  When the Veteran submitted the September and November 2009 written statements (which the Board will accept together as a timely filed substantive appeal in lieu of a VA Form 9), the Veteran demonstrated that he once more had the mental capacity to file for VA benefits; therefore, considering the language and context of the submissions, the Board finds that the Veteran specifically limited his appeal to the stated issues.  See Jarvis v. West, 12 Vet. App. 559 (1999) (holding that a Veteran's NOD indicated disagreement only with the effective date of a schizophrenia disability rating, and did not constitute an NOD as to the percentage of that disability rating where an NOD addressed only, and very specifically, the effective date issue, and there was no justification for a more liberal reading of the NOD than that expressed in its plain words).  

In the September and November 2009 submissions, the Veteran did not indicate a general or broad disagreement with all issues that had been adjudicated.  Maggitt v. West, 202 F.3d 1370 (Fed Cir. 2000) (recognizing that a narrow or specific disagreement may limit the jurisdiction of the reviewing court to the specific elements of the disability request contested).  For these reasons, the Board finds that the other issues (other than the issue of higher initial disability ratings for the lumbar and cervical spine disabilities which were withdrawn by the Veteran at the June 2012 Board hearing) listed on the May 2009 statement of the case were not perfected, and are not in appellate status before the Board.  38 C.F.R. §§ 20.202, 20.302 (2014).  

Further, service connection for PTSD was granted by the RO in a May 2011 rating decision.  The Veteran submitted an original claim for service connection for PTSD that was received by VA in November 2007 (within one year of separation from active service).  The May 2008 rating decision, in pertinent part, denied service connection for PTSD.  The Veteran submitted a timely notice of disagreement and, as discussed above, perfected the appeal in September 2009.  This claim was granted by the RO in a May 2011 rating decision, which granted service connection for PTSD with major depressive disorder.  The Veteran has previously only been service connected for major depressive disorder, effective August 1, 2007 (the day after the Veteran's separation from active service), pursuant to a May 2009 rating decision.  

All acquired psychiatric disorders, including PTSD and major depressive disorder, are rated together under the General Rating Formula for Mental Disorders based on the level of social and occupational impairment.  See 38 C.F.R. § 4.130 (2014).  In the May 2011 rating decision, the RO noted that, prior to the grant of service connection for PTSD, as reflected in May 2009, March 2010, and April 2011 rating decisions, VA examiners were unable to separate symptoms of the Veteran's multiple acquired psychiatric disorders and, therefore, the assigned ratings prior to the grant of service connection for PTSD reflected all of his psychiatric symptomatology, including that related to the now service-connected PTSD, for these rating periods.  

The Veteran did not file a notice of disagreement with any aspect of the May 2011 rating decision granting service connection for PTSD and, as noted above, the Veteran has been compensated for his PTSD symptomatology (as part and parcel of the service-connected major depressive disorder) since August 1, 2007, the day after separation from active service, because of inability to differentiate such symptoms and because VA adjudications explicitly rated based on all psychiatric symptoms, including all symptoms later attributed to PTSD, without differentiation.  While, as discussed above, the Veteran filed a timely substantive appeal with respect to the issue of service connection for PTSD, the RO subsequently granted service connection for PTSD, constituting a full grant of the benefit sought on appeal.  As such, this issue is no longer in appellate status before the Board.  38 U.S.C.A. § 7104 (there must be an actual question of law or fact remaining for the Board to decide a case).     

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period for the service-connected allergic rhinitis/sinusitis.  The Board further finds that "staged" ratings of 30 percent for the period from August 1, 2007 to November 17, 2009, and 50 percent from November 17, 2009 (the date that it is ascertainable the Veteran is entitled to the higher rating) for sleep apnea are warranted.


Initial Disability Rating for Sleep Apnea

The Veteran is in receipt of an initial noncompensable (0 percent) disability rating for the period from August 1, 2007 to November 17, 2009, and a 50 percent disability rating from November 17, 2009 for the service-connected sleep apnea under 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under Diagnostic Code 6847, a noncompensable (0 percent) rating is assigned for nonsymptomatic sleep apnea, but with documented sleep disorder breathing.  A 30 percent rating is assigned for persistent daytime hypersomnolence.  A 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as continuous positive airway pressure (CPAP) machine.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  38 C.F.R. § 4.97.

Throughout the course of this appeal, the Veteran has contended that the service-connected sleep apnea has been manifested by more severe symptoms than that contemplated by the noncompensable and 50 percent "staged" disability ratings assigned.  The Veteran has reported consistently daytime tiredness, apneas, and current use of a CPAP machine. 

From August 1, 2007 to November 17, 2009

Service treatment records and USAF outpatient treatment records as well as the Veteran's own statements through the course of this appeal reflect that, for the period from August 1, 2007 to November 17, 2009, sleep apnea has been manifested by persistent daytime hypersomnolence.  April 2007 service treatment records note that the Veteran reported excessive daytime sleepiness with decreased concentrating ability and drowsiness while driving, snoring, and apneas.  The service treatment records note that the Veteran had a high likelihood of falling asleep during the day.  A May 2007 sleep study notes a diagnosis of mild obstructive sleep apnea, but that a CPAP device was not initiated because the Veteran did not meet the criteria during the first part of the study.   

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from August 1, 2007 to November 17, 2009, the Veteran's sleep apnea has been manifested by persistent daytime hypersomnolence, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 6847.  38 C.F.R. §§ 4.3, 4.7, 4.97.

The Board finds that, for the period from August 1, 2007 to November 17, 2009, the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated.  The evidence of record reflections that the Veteran was not shown to require a CPAP system to treat his sleep apnea until November 17, 2009.  See November 2009 VA treatment records; November 17, 2009 private sleep study report.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period from August 1, 2007 to November 17, 2009, an initial disability rating of 30 percent, but no higher, for the Veteran's service-connected sleep apnea is warranted.  See 38 C.F.R. §§ 4.3, 4.7.

From November 17, 2009

The record shows that the Veteran required a CPAP system to treat sleep apnea since November 17, 2009.  See November 2009 VA treatment records; November 17, 2009 private sleep study report.  After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from November 17, 2009, the Veteran's sleep apnea has required the use of a CPAP device, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 6847. 

A complete review of the record does not reveal that the Veteran's sleep apnea causes chronic respiratory failure with carbon dioxide retention, or cor pulmonale, or that the Veteran has required a tracheostomy for treatment of the disability for any period.  As none of the criteria for a rating in excess of 50 percent have been met, a 100 percent schedular rating for sleep apnea is not warranted for any part of the initial rating period.  See 38 C.F.R. §§ 4.3, 4.7.

Initial Disability Rating for Allergic Rhinitis and Sinusitis

The Veteran is in receipt of an initial noncompensable (0 percent) disability rating for the period from August 1, 2007 to January 7, 2010, and a 10 percent disability rating from January 7, 2010, for the service-connected sinusitis and allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6513 (chronic maxillary sinusitis).  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.

Under the General Rating Formula for Sinusitis, a noncompensable (0 percent) rating is assigned when sinusitis is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent (maximum) rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R.	 § 4.97, Diagnostic Code 6513.

Throughout the course of this appeal, the Veteran has contended that the service-connected sinusitis and allergic rhinitis have been manifested by more severe symptoms than that contemplated by the noncompensable and 10 percent "staged" disability ratings assigned for the respective period.  The Veteran has reported a long history of incapacitating sinus problems.  

Service treatment records and USAF outpatient treatment records as well as the Veteran's own statements through the course of this appeal reflect that the Veteran's sinusitis has been manifested by symptoms more nearly approximating two to three non-incapacitating episodes of sinusitis per year for the entire initial rating period.  A September 1994 service treatment record notes a quarters authorization due to sinusitis.  A May 2007 private treatment record (during service) notes that the Veteran reported headaches and nasal congestion.  September and October 2007 USAF outpatient treatment records note that the Veteran reported sinus pain, nasal discharge, and purulent nasal passage blockage.  September 2007 USAF outpatient treatment records note a diagnosis of sinusitis.  In 2007, the Veteran underwent a septoplasty to repair a deviated septum.

At the February 2009 VA examination, the Veteran reported that he developed sinus infections in 1993 that have continued to present.  The Veteran reported headaches from frontal sinus pressure, daily nasal discharge, and use of prescription medication.  Upon physical examination, the VA examiner noted some clear secretions present in the nose with no crusting or evidence of recent hemorrhage and deviation of the nasal septum to the left.  

A March 2009 VA general medical examination report notes no history of incapacitating or non-incapacitating episodes of sinusitis.  The VA examiner noted current rhinitis symptoms of nasal congestion and excess nasal mucous and current sinus symptoms of sinus pain and tenderness as well as constant difficulty breathing.  The VA examination report notes that the Veteran was treated for pneumonia and sinusitis in 2003 and 2007.

An August 2009 VA treatment record notes that the Veteran had purulent nasal drainage and reported a frontal headache.  An August 2009 USAF outpatient treatment record also notes that the Veteran reported sinus pressure, congestion, and headaches for the previous two weeks.  The treatment record notes that the Veteran's chronic sinus problems were worsened by an upper respiratory infection.  A September 2009 USAF outpatient treatment record notes that the Veteran reported bilateral frontal sinus pressure, nasal discharge, and tenderness of the sinuses.  

An October 2009 VA treatment record notes that the Veteran reported nasal congestion despite a previous septoplasty and use of a nasal spray.  A December 2009 VA treatment record notes that the Veteran reported chronic nasal drainage, fluctuation in nasal obstruction, and alternating nasal obstruction on either side of the nose for many years.  A January 2010 VA treatment record notes that a CT scan of the Veteran's sinuses showed chronic mild to moderate disease in the bilateral maxillary sinuses.  The VA treatment record notes diagnosis of chronic sinusitis, inferior turbinate hypertrophy, and nasal airway obstruction.   

At a February 2010 VA examination, the Veteran reported purulent discharge approximately two to three times per year, which most recently required antibiotics in December 2009.  The Veteran reported sinus pain and frontal headaches associated with the sinusitis.  The VA examiner noted no current purulence or nasal crusting upon physical examination.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period, the Veteran's allergic rhinitis and sinusitis have been manifested by three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, and more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 6513.  38 C.F.R. §§ 4.3, 4.7, 4.97.  

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated for any part of the initial rating period.  The weight of the evidence of record reflects that the Veteran did not experience more than six non-incapacitating episodes per year manifested by headaches, pain, and purulent discharge, nor has the Veteran contend otherwise.  Rather, at the February 2010 VA examination, the Veteran reported two to three episodes a purulent discharge, sinus pain, and frontal headaches per year.  

Additionally, the weight of the evidence of record shows that the sinusitis has not been manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The March 2009 VA examination report notes no incapacitating episodes of sinusitis.  At a February 2010 VA examination, the Veteran reported purulent discharge approximately two to three times per year, which most recently required antibiotics in December 2009, which, at most, amounts to one incapacitating episode and not the three or more episodes per a year as required for the next higher (30 percent) rating.  For these reasons, the weight of the evidence is against a finding that an initial disability rating in excess of 10 percent under Diagnostic Code 6513 is warranted for any part of the appeal period.  See 38 C.F.R. §§ 4.3, 4.7.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to diseases of the nose and throat.  The Board finds that a separate disability rating under Diagnostic Code 6522 for allergic rhinitis is not warranted for any part of the initial rating period.  The February 2009 VA examination report does not note greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A January 2010 VA treatment record notes that a nasal endoscopy revealed no polyps.  The February 2010 VA examination report notes some bilateral nasal obstruction but does not indicate that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's allergic rhinitis and sinusitis have not been manifested by nasal polyps, greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side as needed for a separate rating under Diagnostic Code 6522.  38 C.F.R. § 4.97.

The Board also finds that a separate disability rating under Diagnostic Code 6502 for deviation of the nasal septum is not warranted for any part of the initial rating period.  Service treatment records reflect that the Veteran underwent nasal surgery in April 2007 for a deviated nasal septum secondary to contact sports (which occurred in the 1990s); however, as noted above, the weight of the evidence of record demonstrates that the Veteran does not have greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side as needed for a separate rating under Diagnostic Code 6502.  Id.

Finally, as there is no lay or medical evidence of laryngitis, a total laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacteria rhinitis, rhinoscleroma, or Wegener's granulomatosis, the Board finds that Diagnostic Codes 6518 to 6521, 6523, and 6524 do not apply.  38 C.F.R. § 4.97.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the sleep apnea or allergic rhinitis and sinusitis for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's sinusitis and allergic rhinitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's sinusitis and allergic rhinitis have been manifested by three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  The rating criteria specifically provide for ratings based on non-incapacitating episodes of sinusitis with headaches, pain, and purulent discharge (38 C.F.R. § 4.97, Diagnostic Code 6513).  In this case, comparing the Veteran's disability level and symptomatology of the sinusitis/allergic rhinitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The Board finds that all the symptomatology and impairment caused by the Veteran's sleep apnea is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's sleep apnea has been manifested by daytime hypersomnolence and use of a CPAP device.  The rating criteria specifically provide for ratings based on the use of a CPAP device, daytime hypersomnolence, and the presence of chronic respiratory symptoms.  In this case, comparing the Veteran's disability level and symptomatology of the sleep apnea to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  
  
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is 

exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the 

sleep apnea or sinusitis and allergic rhinitis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As extraordinary circumstances prevented the Veteran from filing a timely substantive appeal with respect to the issues of service connection for PTSD and higher initial ratings for sleep apnea and sinusitis, equitable tolling of the 60-day period following the issuance of the May 2009 statement of the case to file the appeal of the May 2008 rating decision is granted.

An initial disability rating for sleep apnea of 30 percent, but no higher, for the period from August 1, 2007 to November 17, 2009, is granted; an initial disability rating in excess of 50 percent, for the rating period from November 17, 2009, is denied.

An initial disability rating of 10 percent, but no higher, for allergic rhinitis and sinusitis is granted.


REMAND

Competency 

In a January 2015 rating decision, the AOJ found that the Veteran is not competent to handle the disbursement of his VA funds/benefits.  In a February 2015 written statement, the Veteran expressed disagreement with the finding of incompetency.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The February 2015 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of whether the Veteran is competent to manage the disbursement of VA benefits for further procedural action

Accordingly, the issue whether the Veteran is competent to manage the disbursement of VA benefits is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of whether the Veteran is competent to manage the disbursement of VA benefits.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


